Exhibit 10.3

 

FIRST AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT to the AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as
of this 14th day of December, 2007, is between First Federal Bancshares of
Arkansas, Inc., a Texas chartered corporation (the “Corporation”), First Federal
Bank, a federally chartered savings bank and a wholly owned subsidiary of the
Corporation (the “Bank”), and                      (the “Executive”) (the
“Amended and Restated Agreement”).

 

WITNESSETH

 

WHEREAS, the Employers desire to amend the Amended and Restated Agreement in
order to make changes to comply with certain executive compensation restrictions
imposed on the Corporation in connection with its participation in the Capital
Purchase Program (“CPP”) of the U.S. Department of Treasury’s (the “Treasury”)
Troubled Asset Relief Program and specifically Section 111 of the Emergency
Economic Stabilization Act of 2008 (the “EESA”), as amended by Section 7001 of
the American Recovery and Reinvestment Act of 2009 (the “ARRA”).

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                           Section 20 of the Amended and Restated Agreement
shall become Section 21 and the following new Section 20 added

 

                        20.                               Compliance with the
Troubled Asset Relief Program (“TARP”)

 

                        (i)                                  Notwithstanding any
provision to the contrary herein, during the period that any obligation arising
from financial assistance provided to the Corporation under the TARP remains
outstanding pursuant to the TARP Capital Purchase Program (“CPP”) (excluding any
period in which the Federal Government only holds warrants to purchase common
stock of the Corporation), Executive will not receive and will not be entitled
to receive any payment or compensation pursuant to this Agreement if the receipt
of such payment or compensation alone or when added to any other payment or
compensation received or to be received by Executive from the Corporation would
cause Executive to receive a “golden parachute payment” within the meaning of
Section 111 of the Emergency Economic Stabilization Act of 2008 (the “EESA”), as
amended by Section 7001 of the American Recovery and Reinvestment Act of 2009
(the “ARRA”) or any of the rules and regulations promulgated under the EESA or
ARRA. The Corporation and the Bank shall retain the exclusive and final
authority, without the consent of Executive, to cancel, reduce or otherwise
eliminate any compensation or other payments pursuant to this Agreement,
including without limitation any payments pursuant to Sections 3 and 5 hereof,
so as to comply with the EESA, as amended by ARRA and the rules and regulations
promulgated thereby, as then in effect. Any compensation or other payments
canceled, reduced or eliminated pursuant to the preceding sentence, will be

 

--------------------------------------------------------------------------------


 

forever forfeited by Executive and [he] shall not be entitled to or have any
claim against the Corporation and/or the Bank to receive such payments at
anytime.

 

                        (ii)                              Notwithstanding any
provision to the contrary herein, Executive shall make prompt and immediate
repayment to the Corporation or the Bank, as the case may be, of the full amount
of any payment made or credited to Executive under this Agreement during the
period that any obligation arising from financial assistance provided to the
Corporation under the TARP remains outstanding pursuant to the CPP (excluding
any period in which the Federal Government only holds warrants to purchase
common stock of the Corporation) or any  other TARP program involving the
Corporation and/or the Bank where such entity received financial assistance
provided under TARP, if such compensation or other payment(s) are determined at
any time by the Corporation and/or the Bank or their federal bank regulator to
have been: (i) calculated or based on materially inaccurate financial statements
or any other materially inaccurate performance metric criteria or
(ii) compensation or payments that are incentive, retention or bonus
compensation that is not permitted by EESA, as amended by ARRA or the rules and
regulations promulgated thereunder. The Corporation shall retain the exclusive
and final authority as to all such determinations under this subparagraph (ii),
so as to ensure compliance with applicable requirements of EESA, as amended by
ARRA and the rules and regulations as are promulgated thereby, as then in
effect. Any compensation or other payments returned to the Corporation or the
Bank pursuant to the preceding sentence shall be forever forfeited by Executive
and [he] shall not be entitled to or have any claim against the Corporation
and/or the Bank for repayment or return of any such amounts repaid by Executive
at anytime.

 

2.                                       Entire Agreement and Waiver.  The
Amended and Restated Agreement, as amended by this First Amendment constitute
the entire agreement among the Parties and supersedes any prior understandings,
agreements or representations by or among the Parties, written or oral, with
respect to the subject matter of the Amended and Restated Agreement.

 

3.                                       Conflict of Terms.  In the event of a
conflict or inconsistency between the terms, conditions and provisions of the
Amended and Restated Agreement and those of this First Amendment, the terms,
conditions and provisions of this First Amendment shall control and govern the
rights and obligations of the Parties.

 

4.                                       Ratification.  Except to the extent
amended hereby or inconsistent herewith, all of the terms, conditions and
provisions of the Amended and Restated Agreement shall remain in full force and
effect, and the Parties hereby acknowledge and confirm that the same are in full
force and effect.

 

 

IN WITNESS WHEREOF, this First Amendment has been executed as of the date first
above written.

 

--------------------------------------------------------------------------------


 

Attest:

FIRST FEDERAL BANCSHARES OF ARKANSAS, INC.

 

 

 

 

Attest:

FIRST FEDERAL BANK

 

 

 

 

 

EXECUTIVE

 

--------------------------------------------------------------------------------